a ort index ne significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct tel ma taa in re company a company b this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date and a waiver of the percent tax under sec_4971 of the internal_revenue_code have been granted for the above-named pension_plan for the tax_year associated with the plan_year beginning date the conditional funding waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional funding waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the waiver of the percent tax has been granted in accordance with section b of erisa the amount for which the excise_tax waiver has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of the end of the plan_year for which the excise_tax waiver has been granted to the extent such funding deficiency has not been corrected company a through its subsidiaries is in the business of manufacturing company a has experienced and distributing temporary substantial business hardship as evidenced by a negative net_worth on a consolidated basis for the fiscal years ending date date and date the company's net_income experienced a steep decline from dollar_figure for the fiscal_year ending date to dollar_figure for the fiscal_year ending date to dollar_figure for the period ending date company b a subsidiary of company a and its subsidiary have ceased manufacturing and are currently being liquidated the segment of the business is currently company a’s primary revenue generating segment in the company a is expecting recovery in the to begin in late or early although such recovery is affected by the general state of the economy company a has embarked on a plan to reduce debt in its after market parts business in order to improve cash_flow and reduce debt company a has sold property in the instituted work force reductions company a has also begun to close branches to reduce lease expenses and is selling such branches to dealers company a continues to explore any viable mergers or acquisitions that would improve its financial condition and has the plan no longer has any active participants the only employees that have participated in the plan are the union employees at company b’s plant which was closed in date as of date the ratio of plan assets to current_liability was approximately percent this waiver has been granted subject_to the following conditions which you have agreed to the company will contribute the minimum_funding requirement for the plan_year by date the excise_tax under section a of the code associated with the accumulated_funding_deficiency for the plan_year ended date will be paid_by date by date all necessary documents to provide an arrangement to secure the repayment of the waived amount satisfactory to the pbgc- will be executed if the company fails to meet the above conditions this waiver is retroactively null and void the enclosed form_5330 return of excise_taxes related to employee benefit plans with instructions should be used to file the required return when paying the tax under section a ow your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact relating to this letter please refer to se t ep ra t a2 as well in any correspondence sincerely carol d gold diréttor employee_plans
